COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §

                                                §
 IN RE:                                                        No. 08-11-00007-CV
                                                §
 SMITH INTERNATIONAL, INC.,                             AN ORIGINAL PROCEEDING IN
                                                §
 RELATOR.                                                          MANDAMUS
                                                §

                                                §



                                 MEMORANDUM OPINION

        Pending before the Court is an unopposed motion to dismiss this original proceeding.

The motion is granted, and the proceeding is dismissed. Our previous order staying the trial is

vacated, and the motion for extension of time to respond to the mandamus petition is denied as

moot.



April 13, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.